DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 14, 24, 25 and 32 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ohmura et al. (US 6,312,950).

Regarding claim 1 and 14, Ohmura et al. disclose a tubing set for a blood processing system comprising: a first connector 8 configured to connect directly to a separation device 2 within the blood processing system, the first connector 8 having a first inlet 82 configured to be fluidly connected to an outlet 2221 of the separation device 2 (see Fig. 1), the first connector also having an outlet 83 and a second inlet 81; a first tube 60, having a first portion and a second portion (any part of the tube is a first portion and any other part of the tube is a second portion), fluidly connected to the outlet and configured to fluidly connect the separation device and a blood component storage container 62; and a second tube 30 fluidly connected to the second inlet 81 and configured to fluidly connect the separation device 2 and a saline storage container (see col. 11 lines 46-57, priming liquid introduced through tube 30 which is connected to a bottle by puncturing needle 32; col. 11 lines 14-25, priming liquid may be saline), the second tube including a second connector 32 configured to connect to the saline storage container (Id.).

Regarding claim 2, Ohmura et al. disclose that the second connector 32 is a spike (Fig. 1; col. 11 lines 1-2).

Regarding claim 24, Ohmura et al. disclose that the blood component storage container 62 may be a plasma container (container 62 receives filtered blood and/or plasma which necessarily contains plasma; see col. 14 lines 51-52, e.g.).

Regarding claim 25, Ohmura et al. disclose a connector for a blood processing system comprising: a connector body 8 defining the structure of the connector; a first port 82 configured to connect directly to an outlet 2221 of a separation device 2 of the blood processing system; a second port 83 fluidly connected to the first port, the second port configured to be fluidly connected to a first tube 60, the first tube configured to fluidly connect the second port 83 and a blood component storage container 62; and a third port 81 fluidly connected to the first port, the third port configured to be fluidly connected to a second tube 30, the second tube configured to fluidly connect the third port 81 and a saline storage container (see col. 11 lines 46-57, priming liquid introduced through tube 30 which is connected to a bottle by puncturing needle 32; col. 11 lines 14-25, priming liquid may be saline).


Regarding claim 32, disclose that the blood component storage container 62 may be a plasma container (container 62 receives filtered blood and/or plasma which necessarily contains plasma; see col. 14 lines 51-52, e.g.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 26, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (US 6,312,950) in view of Herweck et al. (US 4,988,342).

Regarding claims 3, 4, 7, 26, 27 and 30, Ohmura et al. do not disclose a cap configured the cover the first inlet/port of the first connector when it is not connected to the separation device. Herweck et al. disclose the use of cap 183 configured to cover the port of a tubing connector on a blood processing assembly when the connector is not connected, wherein the cap 183 is tethered to the connector, and wherein the dap includes a tab extending from a surface of a body of the cap with the tab configured to allow a user to remove the cap from the connector when connected (see Fig. 4). It would have been obvious to one of ordinary skill in the art to attach a tethered cap to the connector of Ohmura et al., as taught by Herweck et al., because using such caps on any type of tubular opening is well-known for allowing an opening to be closed and protected from contaminants generally, and using such a cap would provide a simple way to provide closure and protection of the connector opening when not connected.

Claims 5, 6, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (US 6,312,950) in view of Herweck et al. (US 4,988,342), and further in view of Horton et al. (US 5,382,242).

Regarding claims 5, 6, 28 and 29, the combination of Ohmura and Herweck teaches and suggests a cap for covering the inlet of the connector as set forth above with regard to claims 3 and 25, but Herweck does not teach any of the details of the sealing features of the cap. It is generally known to one of ordinary skill in the art to include sealing features on a cap in order that its closing function securely seals an opening. Furthermore, Horton et al. disclose a tethered cap 30 for sealing an opening of a tubing connector part, and Horton et al. further disclose including a rib 29 extending from an inner surface of the cap with the rib configured to seal against an outer surface of the connector (col. 4 lines 36-41). It would have been obvious to one of ordinary skill in the art to apply the sealing rib features taught by Horton et al. to the cap and connector in the combination of Ohmura et al. and Herweck et al. in order to ensure a reliable seal and closure of the cap, i.e. ensuring the cap seals and remains attached securely is an advantage explained by Horton et al. and would provide motivation to use these features.


Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (US 6,312,950) in view of Rivera et al. (US 6,855,119).

Regarding claims 8 and 13, Ohmura et al. do not disclose that any tube is tinted or color coded. Rivera et al. disclose a tubing set in blood processing system, wherein the different tubes are tinted and color coded (col. 3 lines 28-36, discussing the different colors for the different tubes which connect to the different components of the system; note that colored tubing is also considered to be tinted). It would have been obvious to one of ordinary skill in the art to use the teachings of tinting the tubes of the blood processing system different colors, as disclosed by Rivera et al., with the tubing set and system of Ohmura et al., because the different colors allow for organization and easy identification of the numerous tubes in the assembly, preventing misuse and wrong connections.


Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (US 6,312,950) in view Blickhan et al. (US 6,358,420).

Regarding claims 9-12, Ohmura et al. do not disclose the second tube or the first tube including any markings, lines, dots or text that indicate which storage container they are to be connected to. However, label parts of a system for ease of assembly is a generally well known thing to do in all types of systems that require some type connecting of elements. Furthermore, Blickhan et al. explicitly disclose blood handling systems with tubing for transferring the blood components, wherein tubing includes markings in the form of text, which are also lines, for the purpose of indicated which container the tubing is to be connected to (see Fig. 7B, showing tubing labeled with numbers or markings to identify the container that it goes to). It would have been obvious to one of ordinary skill in the art to apply the teachings of labeling tubes with markings to indicate what container they should be connected to, as taught by Blickhan et al., with the tubes in the assembly of Ohmura et al., because it helps ensure correct and organized connections of the tubes.


Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (US 6,312,950) in view of Peddada et al. (US 5,780,222).

Regarding claims 15 and 16, Ohmura et al. disclose the tubing set of claims 1 and 14 as set forth above but do not disclose the second portion including a pre-curved section with one end of the pre-curved section configured to connect to the blood component storage container. Peddada et al. disclose blood handling tubing 26 that includes a “second portion” that includes a pre-curved section (bending part of elbow 23 in Fig. 1), wherein one end of the pre-curved section is configured to connect to a blood component container 20, and wherein the pre-curved section is integrally formed with the second portion (if entire elbow fitting 23 is considered the “second portion of the entire tubing path, then the curved bend in the elbow is a pre-curved section that is integrally formed with the second portion). It would have been obvious to one of ordinary skill in the art to include an elbow portion with an integrally formed pre-curved section, as taught by Peddada et al., on the first tube of Ohmura et al., because an elbow section allows for ease of connection to certain containers that may be positioned in an orientation where the entry of the container is 90 degrees from the direction in which the tubing is generally running, i.e. the elbow is obvious because it allows advantage in the way that the tube and the container can be positioned relative to each other in certain setups.

Regarding claims 15 and 17, Ohmura et al. disclose the tubing set of claims 1 and 14 as set forth above but do not disclose the second portion including a pre-curved section with one end of the pre-curved section configured to connect to the blood component storage container. Peddada et al. disclose blood handling tubing 26 that includes a “second portion” that includes a pre-curved section (elbow fitting 23 is a pre-curved section), wherein one end of the pre-curved section is configured to connect to a blood component container 20, and wherein the pre-curved section is in some way joined to the second portion (see Fig. 1; if the entire end of tube and elbow fitting is considered the “second portion” then elbow fitting 23 is a pre-curved section of the portion that is joined to the second portion). 
It would have been obvious to one of ordinary skill in the art to include an elbow fitting section that is a pre-curved section, as taught by Peddada et al., on the second portion (portion connected to the container) of the first tube of Ohmura et al., because an elbow section allows for ease of connection to certain containers that may be positioned in an orientation where the entry of the container is 90 degrees from the direction in which the tubing is generally running, i.e. the elbow is obvious because it allows advantage in the way that the tube and the container can be positioned relative to each other in certain setups.
Peddada et al. do not state that the pre-curved elbow is solvent bonded to the second portion of the tube 26. Official Notice is taken that solvent bonding of pipes tubes and fittings is a known and conventional technique of connecting such elements. It would have been obvious to one of ordinary skill in the art to use any known and conventional joining technique to connect the elbow fitting to the tubing, including solvent bonding because solvent bonding is a readily available and secure form of attaching two tubular components together which ensures they will not be easily disconnected. It would have been further obvious to use this type of connection when connecting the elbow coupling on the end second portion of the tubing of Ohmura et al. for these same reasons and advantages.


Claims 18-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (US 6,312,950) in view of Ishida et al. (US 6,328,726).

Regarding claims 18-21, Ohmura et al. disclose the tubing set as set forth in claims 1 and 14 above, but do not disclose the first tube including a sample site located between a first portion and a second portion of the first tube. Ishida et al. disclose a blood handling tubing assembly, wherein a tube 91,31 connects to a storage container 20 for receiving blood component fluid, and further disclose a sample site 71,32,94 located between a first portion and a second portion of the tube, the sample site including a sample site inlet fluidly connected to the first portion 91, a sample site outlet fluidly connected to the second portion 31 (see Fig. 5, e.g., showing the connections into fitting part 32 and 73), and a sample port 77,71, wherein the sample port includes a septum 77 configured to seal the sample port (col. 8 lines 55-60), and wherein the sample site is configured to receive a sample collection container holder 83 (see Fig. 4, showing holder 83 and sample container 86).
It would have been obvious to one of ordinary skill in the art to modify Ohmura et al. to include a sampling site assembly in a tube, including the first tube, as taught by Ishida et al., because the sampling site provides the advantage of allowing convenient sampling of the fluid in the tube for testing and analysis, even before it enters the storage container.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 31 (which includes the limitations of parent claim 25 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 30 (which includes the limitations of parent claim 23 and intervening claim 30) of prior U.S. Patent No. 11,135,349. This is a statutory double patenting rejection. The claims require identical limitations and are coextensive in scope.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,135,349. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent fully anticipates and requires all the limitations that are in claims 1, 22, and 23 of the application. Additionally claims 2-21 and 22 of the patent are dependent on claim 1 of the patent and these claims are the same as dependent claims 2-21 and 24 of the application; therefore claims 2-21 and 22 of the patent fully anticipate claims 2-21 and 24 of the application, respectively.

Claims 25-30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-28 and 31 of U.S. Patent No. 11,135,394. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are identical except that claim 23 of the patent requires some additional limitations that are not required by claim 25 of patent. As such claims 23-28 and 31 of the patent fully anticipate and require all the of the limitations of claims 25-30 and 32 of the application, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/           Primary Examiner, Art Unit 2855